N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-24-2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-24-2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Examiner thanks Applicant for making great strides in amending the invention title to which the claims are directed.  The current title “Dustproof Digital Camera With Pressure Mitigation System” is a good starting point, but recommends adding analogous language to “Interchangeable Lens” into the current title.  Examiner recommends the following amended new title:
“Dustproof Digital Camera With Pressure Mitigation System And Interchangeable Lens”
Claim Status
	Upon full consideration and updated search to the claims filed 10-24-2022, the following is the current claim status:
Claims pending are previous claims (3 & 19-20) and new claims (30-38).
	Claims rejected are new claims 30-38.
	Claims allowed are 3 and 19-20 as previously indicated.

Response to Arguments 
(pages 12-16 made by Applicant’s Representative – Paul A. Fattibene)
Applicant's arguments filed on 10-24-2022 with respect to newly added claim 38 have been fully considered but they are not persuasive.  Claim 38 also raises new 35 USC 112 issues for not complying with the written description requirement AND definiteness requirement.
With regards to claim 38 (limitation lines 18-30), Applicant’s Representative (pages 14-15) cites supporting para [0071-0076] AND asserts novel positioning of the dustproof plate 34 (Fig. 3) improves image quality and minimizes the attenuation of light due to the dust. Applicant’s Representative also asserts the teachings of the present invention result in maximizing the image quality due to the optimized placement of the dustproof plate is not disclosed in the cited references.
Upon review of para [0071-0076] and Figures 3-4 with regards to optimized placement of the dustproof plate 34 to achieve features in limitation lines 18-30, Examiner FIRST NOTES that the para [0074] states – “dustproof plate 34 is positioned so that a sealed structure is obtained. When the inside of the camera main body 31 is always kept in a clean state an adverse problem hardly arises due to the adhesion of dust” AND para [0075] states – “dustproof plate 34 is provided between the interchangeable lens section 33 and the camera main body 31 so that the camera main body 31 has the sealed structure, thereby preventing the dust from entering the camera main body 31 at the time of interchanging a lens”.
Thus, in a first sense – the purpose of dustproof plate 34/54 is to prevent dust from entering inside a camera body 31 at the time of attaching/detaching an interchangeable lens 33 as can be understood from Fig. 3 & Fig. 5 below:

    PNG
    media_image1.png
    408
    442
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    412
    255
    media_image2.png
    Greyscale

Applicant’s Figures 3 & 5: dustproof plate 34/54

However, optimized placement of the dustproof plate in the first sense is also taught by the primary prior art of record (Olympus, JP 2000-241869), which teaches the same solution of using a FIXED transparent cover “dustproof plate” 17 to prevent dust from entering inside a camera body 11/12 at the time of attaching / detaching an interchangeable lens 20.  See Abstract, Drawings 1 and 2.  Per the Abstract and para[0004-0007], this is done to prevent dust from sticking to the surface of the image sensor 14 to inhibit deterioration of image quality of a photographed image. Drawing 2 shown below:


    PNG
    media_image3.png
    316
    337
    media_image3.png
    Greyscale

Prior Art Olympus’ Drawing 2: dustproof plate 17

	Examiner SECONDLY NOTES that optimized placement of the dustproof plate in a second sense appears to be referring to a specific distance from the lens and specific distance from the image sensor, which is not specified in the written description.  Further, the claimed positioning at a “maximum distance” (limitation lines 22-26) is not only a relative term, but the specification does not define what the maximum distance value is.  Furthermore, the DRAWINGS: 
are not to scale 
lack measurements (i.e. distance values)
are cross-sections omitting many components required to function
Furthermore, how the object light travels along the optical chain to become incident on the image sensor is dependent on other factors beyond dust, such as the optical characteristics of the lens (focal length / optical power / aberrations) relative to the image sensor, which the specification does not disclose.  It is noted that only partial focal length information is shown in Fig. 4, however, this is insufficiently described, making it hard to infer distance from this missing information as well.
Therefore, Applicant’s asserted optimized placement of the dustproof plate in the second sense (Claim 38, lines 22-30) raises new 35 USC 112 issues for not complying with the written description requirement AND definiteness requirement.  See 35 USC 112 section of this Office Action.


Response to Arguments – Applicant’s Opinion (PART 1)
(first set of pages 1-3 made by Applicant – Minoru Inaba)
Applicant's arguments filed on 10-24-2022 have been fully considered but they are not persuasive.  
EXAMINER NOTES that Applicant has not pointed out any specific limitation believed to be allowable over the previous prior art of record. Instead Applicant appears to argue against the prior art “obviousness” combinations made, and that it would not be obvious to one of ordinary skill in the art to combine the prior art of record to produce a digital camera comprising an interchangeable lens, fixed dustproof plate sealing an enclosed air/gas, a pressure mitigation system and electronic viewfinder (EVF) display.
Upon careful review of Applicant’s arguments, Examiner considers ALL of the arguments to be a piecemeal analysis of the prior art references. Furthermore, it has been held that one cannot show non-obviousness by attacking references INDIVIDUALLY where, as here, the rejections are based on COMBINATIONS of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments in general are considered to be based on overly critical deconstructions and opinionated speculations of what is taught by the prior art AND, in other instances Applicant argues design features / embodiments the Examiner did not rely on.
In regards to arguments on page 1, Applicant is not persuaded by the prior art combination of Olympus with Marcus (US 2007/0025711).  Applicant alleges that Marcus’ Figures do not explicitly depict a removable lens.  However, secondary prior art Marcus teaches a digital camera with a detachable lens may be used with an EVF display (see Fig.9: digital camera 102/202 with EVF LCD display 232 used with a “built-in lens” or “detachable lens” per para [0028]).  The fact that Marcus is silent to a dustproof plate is not a persuasive argument – since this feature was taught in by the primary prior art Olympus – in combination.
In regards to arguments on pages 2-3, Applicant is not persuaded by the prior art combination of Olympus in view of Marcus with the additional prior art Karaki (US 2004/0075870).  Applicant alleges that Karaki does not teach “dustproof glass”, is prone to fogging, and comprises an image sensor too large to fit into a hand-held camera when configured with a piezoelectric element.  Applicant also alleges that Karaki’s design is prone to optical aberrations due to the lens-type used and is prone to motion blur because the camera is not firmly fixed.  However, Applicant has failed to show non-obviousness by attacking the references INDIVIDUALLY where, as here, the rejections are based on COMBINATIONS of references.
Additionally, on page 2, Applicant alleges that Karaki does not teach “only a gas body between the dustproof plate and image sensor” such that light may travel in a straight line to reach the image sensor.  However, there is no support for the term “only” which is also used as a negative limitation.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  See 35 U.S.C. 112 rejection section of this Office Action.  The language “light may travel in a straight line to reach the image sensor” is a function inherently met by the prior art structural teachings to arrange a lens, dustproof plate and image sensor along the same “optical” axis.
In regards to arguments on page 3 (last paragraph), Applicant requested for the Examiner to contact the Primary Examiner who granted Nikon patent US 8,582,020 to see if they were aware of Applicant’s invention.  Examiner notes that this request is outside the scope of the examination process AND irrelevant to patentability of the instant application because the Examiner did not rely on Nikon (US 8,582,020) as prior art, nor does Nikon qualify as prior art, which was filed long after Applicant’s invention.  
Nonetheless, as a courtesy to Applicant, the Examiner looked into this matter as follows.  Per the Primary Examiner’s (Nhan T. Tran) prosecution history file for App. 12/656,278 (i.e. granted Nikon patent US 8,582,020) – an IDS (filed 6/26/13) listed both of Applicant’s Child (US Pub. 20110080514) and Parent (US Pub. 20070035656) of which the Instant App. 15/667,006 (US Pub. 20170331989) is a continuation therefrom.  Furthermore, as indicated on the notice of allowance (mailed 8/06/13) for App. 12/656,278 – the Primary Examiner considered the IDS filed 6/26/13.  Therefore, it can be assumed that the Primary Examiner was aware of Applicant’s invention to at least the extent disclosed in each US Publication – (US Pub. 20110080514 and US Pub. 20070035656).

Response to Arguments – Applicant Opinion (PART 2)
(second set of pages 1-8 made by Applicant – Minoru Inaba)
Applicant's arguments filed on 10-24-2022 have been fully considered but they are not persuasive.  
EXAMINER NOTES that Applicant has not pointed out any specific limitation believed to be allowable over the previous prior art of record. Instead Applicant appears to argue against the prior art “obviousness” combinations made, and that it would not be obvious to one of ordinary skill in the art to combine the prior art of record to produce a digital camera comprising an interchangeable lens, fixed dustproof plate sealing an enclosed air/gas, a pressure mitigation system and electronic viewfinder (EVF) display.
Upon careful review of Applicant’s arguments, Examiner considers ALL of the arguments to be a piecemeal analysis of the prior art references. Furthermore, it has been held that one cannot show non-obviousness by attacking references INDIVIDUALLY where, as here, the rejections are based on COMBINATIONS of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments in general are considered to be based on overly critical deconstructions and opinionated speculations of what is taught by the prior art AND, in other instances Applicant argues design features / embodiments the Examiner did not rely on.
In regards to arguments on pages 1-2 concerning Marcus, Applicant is not persuaded by the prior art combination of Olympus with Marcus (US 2007/0025711).  Applicant alleges that Marcus’ Figures do not explicitly depict a removable lens, is ambiguous to the type of removable lens, and silent to the use of a dustproof plate.
However, secondary prior art Marcus teaches a digital camera with a detachable lens may be used with an EVF display (see Fig.9: digital camera 102/202 with EVF LCD display 232 used with a “built-in lens” or “detachable lens” per para [0028]).  The fact that Marcus is silent to a dustproof plate AND ambiguous to the type of detachable lens is not persuasive since this feature was taught in by the primary prior art Olympus in combination, wherein configuring one detachable lens-type from another merely requires routine skill in the art.
Applicant’s arguments (page 2) against Examiner’s use of the modern term “mirrorless” is a moot point and also hypocritical since Applicant’s claimed invention also used the term “mirrorless” in every subsequent claim amendment filed since 7/18/2019 – for example, see claim 19 preamble below:

[AltContent: connector]
    PNG
    media_image4.png
    67
    612
    media_image4.png
    Greyscale

Applicant’s Claim 19 (shown above)
In regards to arguments on pages 2-4 concerning Karaki (US 2004/0075870), Applicant is not persuaded by the prior art combination of Olympus with Karaki.  Applicant alleges that Karaki’s “dustproof glass” is too thick, the mount shown has a very short flange back, thus concluding an estimated guess (in milli-meters) of the actual space inside the camera without any factual evidence.  Applicant’s arguments are considered to be based on overly critical deconstructions and opinionated speculations of what is taught by the prior art AND, in other instances Applicant argues design features / embodiments the Examiner did not rely on.  Applicant has failed to show non-obviousness by attacking the references INDIVIDUALLY where, as here, the rejections are based on COMBINATIONS of references.
In regards to arguments on pages 4-6 concerning Kato (US 2002/0012061), Applicant is not persuaded by the prior art combination of Olympus with Kato.  Here, Applicant argues a focal plane shutter (inside the camera body), however, the Examiner did not rely on this feature to meet Applicant’s claimed invention, and thus, these arguments are moot.  Furthermore, this is an unreasonable criticism, since Applicant’s disclosure remains silent to the majority of the interior camera components that would be necessary in order for the camera to function.  
In regards to arguments on pages 6-7 concerning Clark (US 5,526,526), Applicant is not persuaded by the prior art combination with Clark.  However, Applicant’s arguments are moot for at least the reasons of not addressing, prior art Takamura (US 4,763,145), which is now evidenced in combination with the prior art of record.  See 35 USC 103 rejection section of this Office Action.
In regards to arguments on pages 7-8 concerning Satoh (US 5,374,970), Applicant is not persuaded by the prior art combination with Satoh.  However, Applicant’s arguments are moot for at least the reasons of not addressing, prior art Takamura (US 4,763,145), which is now evidenced in combination with the prior art of record.  See 35 USC 103 rejection section of this Office Action.


Claim Rejections – 35 USC § 112 – Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 34-35, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 31 (lines 12-15), recites (with emphasis in bold):
 
“wherein there is only a gas between the transparent dustproof plate and the image sensor, wherein light rays passing through the dustproof plate are not refracted and reach the image sensor in a straight line, thus producing a good image”.

However, after careful review of Applicant’s specification, insufficient support is found to teach the above bolded features with respect to “only a gas”, which is new matter.  Examiner notes the written description (para [0050]) merely states: “a transparent glass or a resin plate is mounted to the front surface of the camera, so that a sealed structure is obtained. In this case, in order to improve a dew condensation preventing effect, a dry air (nitrogen, argon gas or the like if possible) is injected into a sealed portion, so that an airtight structure is obtained”, however, this is not equivalent to only a gas between the transparent dustproof plate and the image sensor.
It appears Applicant is relying on the crude cross section in Figures 3 & 5, which illustrates “empty space” between a dustproof plate and image sensor.  However, this does not equate to “only gas” because the camera body 31/51 in Figures 3 & 5 clearly OMITS many OTHER INTERIOR components that would be necessary for the camera to function.  
	Furthermore, use of the language “only a gas between the transparent dustproof plate and the image sensor”, is a negative limitation because “only” is an exclusionary term. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph
Claims 34-35 and 37 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for respectively depending from rejected claim 31.

Independent claim 38 (lines 22-30), recites (with emphasis in bold):
“wherein said dustproof plate is positioned immediately adjacent a lens of said interchangeable lens section and outside of said camera main body a maximum distance from the lens of said interchangeable lens and an image position at said image pickup element, whereby attenuation of light amount due to dust is reduced in inverse proportion to the square of the distance from the image position at said image pickup element improving image quality”.
However, after careful review of Applicant’s specification, insufficient support is found to teach the above bolded features with respect to “maximum distance”, which is new matter.  
As discussed in above “Response to Arguments”, Applicant’s asserted  optimized placement of the dustproof plate in the second sense appears to be referring to a specific distance from the lens and specific distance from the image sensor, which is not specified in the written description.  The claimed positioning at a “maximum distance” (limitation lines 22-26) is not only a relative term, but the specification does not define what the “maximum distance” value is referring to.  
Furthermore, the DRAWINGS:
 
are not to scale 
lack measurements (i.e. distance values)
are cross-sections omitting many components required to function

Furthermore, how the object light travels along the optical chain to become incident on the image sensor is dependent on other factors beyond dust, such as the optical characteristics of the lens (focal length / optical power / aberrations) relative to the image sensor, which the specification does not disclose.  It is noted that partial focal length information is shown in Fig. 4, however, this illustration insufficiently described, making it hard to infer distance from this missing information as well.


Claim Rejections – 35 USC § 112 – Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 38 (lines 22-30), recites (with emphasis in bold):
 
“wherein said dustproof plate is positioned immediately adjacent a lens of said interchangeable lens section and outside of said camera main body a maximum distance from the lens of said interchangeable lens and an image position at said image pickup element, whereby attenuation of light amount due to dust is reduced in inverse proportion to the square of the distance from the image position at said image pickup element improving image quality”.

However, it is unclear to the Examiner what the “maximum distance” limitation and its association with the other bolded features is fully referring to, making claim 38 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Examiner asks the following questions:
What is the maximum distance? 
Is the maximum distance a specific special distance value where the feature in lines 27-30 becomes true?    
Is this distance just a general principle that the further away the dustproof plate is from the image sensor (i.e. the larger that distance is), the better the attenuation of light amount due to dust is reduced in inverse proportion to the square of the distance from the image position


Examiner Interpretation (in light of 35 USC 112 rejections)
	Regarding CLAIM 31, Examiner will interpret the language “only” omitted from the lines 12-13, wherein the remaining language “” will be interpreted to the degree disclosed in para [0050] of the written description.
	Regarding CLAIM 38, no patentable weight will be given to the limitations in lines 22-30, wherein the Examiner will interpret these features simply as a dustproof plate positioned inside a camera main body located at the camera side mount region as shown in Fig. 5 (which is also adjacent to the interchangeable lens in a mounted-state per Fig. 3), AND the “maximum distance” will be interpreted to be ANY arbitrary distance between the dustproof plate and the image sensor.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711).

NOTE: for INDEPENDENT CLAIMS 30 & 38, Examiner evidences Olympus’ drawing 2 (annotated below) to illustrate a camera body 11-12 having a mount 16 region shown in dotted box region with a transparent dustproof plate 17 forming an air-tight seal with the camera body.


    PNG
    media_image5.png
    292
    302
    media_image5.png
    Greyscale


	As per INDEPENDENT CLAIM 30, Olympus teaches a digital camera to which a photographing lens can be attached by placing a lens mount at the rear of the photographing lens and connecting the photographing lens to a camera mount placed at a front of a camera body (Drawings 1 and 2: digital camera having image sensor 14, camera body 10/12 front portion has a mount 16 for attaching to a respective mount 23 at rear of an interchangeable lens 20-22. See Abstract.) comprising: 
a transparent dustproof plate placed adjacent the photographing lens and the camera body to completely seal the inside of the camera body (Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. See Abstract and para [0002-0004, 0015 & 0017]), 
Olympus teaches an optical viewfinder 3 (drawings 1 & 2) to visually check an image to be imaged on an image sensor but does not teach using an electronic “viewfinder” display per the following limitation (emphasis in bold):
“the digital camera is configured so that the user can visually check a shooting status of an image sensor on an electronic display on a back of the camera body before taking a picture”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art Marcus (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the MOTIVATED REASON of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.

	As per INDEPENDENT CLAIM 38, Olympus teaches a digital camera comprising: 
a camera main body having an inside and an inner rear surface on a rear portion and an inner front surface on a front portion, the inner rear surface opposing the inner front surface, an image pickup element placed at the inner rear surface on the rear portion of said camera body, an interchangeable lens “camera-side” mount having an inner side mounted to the inner front surface on the front portion of said camera main body, said interchangeable lens mount corresponding to a “lens-side” mount of an interchangeable lens section, whereby said interchangeable lens section is capable of being mounted on said interchangeable lens mount (Drawings 1 and 2: digital camera having said image sensor 14, camera body 10/12 front portion has a “camera-side” mount 16 for attaching to a respective “lens-side” mount 23 of an interchangeable lens 20-22. See Abstract.); 
a dustproof plate fastened to the inner side of said interchangeable lens mount forming a sealed structure of the inside of said camera main body sealed from an external section outside of said camera main body (Drawings 1 and 2: transparent cover 17 is a fixed dustproof plate fastened on inner side of camera-side mount 16 forming an air-tight seal with camera body 10/12 for preventing dust from entering inside when the interchangeable lens 20-23 is detached. See Abstract and para [0002-0004, 0015 & 0017]),
Regarding claim 38 (lines 22-30), which recites: “wherein said dustproof plate is positioned immediately adjacent a lens of said interchangeable lens section and outside of said camera main body a maximum distance from the lens of said interchangeable lens and an image position at said image pickup element, whereby attenuation of light amount due to dust is reduced in inverse proportion to the square of the distance from the image position at said image pickup element improving image quality” (See 35 USC 112 rejection discussion – Olympus’ drawings 1-2: teaches a dustproof plate 17 positioned inside a camera main body located at the camera side mount region 11/12 with 16, wherein dustproof plate 17 is positioned at a distance from the sensor 14 AND also adjacent to the interchangeable lens 20-23 in a mounted-state. – The language “whereby attenuation of light amount due to dust is reduced in inverse proportion to the square of the distance from the image position at said image pickup element improving image quality” is considered to be functional language inherently met by Olympus’ structural teachings (see Drawings 1-2, Abstract, para [0017]) having a lens, dustproof plate and image sensor arranged along the same “optical” axis in an analogous fashion to Applicant’s Figure 3 arrangement to achieve improved image quality).
Olympus’ drawing 1 and 2 may not show that the placement of the dustproof plate 17 may be positioned within the protruding arms section of the body-side mount 16 i.e. the region that extends forward from element 11. However, Olympus does specify in the Abstract Solution that the transparent cover 17 (dustproof plate) is arranged on the opening parts of the mount 16 AND further illustrates an alternative embodiment in Drawing 5A, that positions a dustproof plate 63/64 within the protruding arms section of the body-side mount 16. Though, the alternative embodiment uses a different type of dustproof plate 63/64, this shows that it is well known in the art that a dustproof plate 63/64 may be alternatively positioned within the protruding arms section of the body-side mount as shown below in “dotted box region” per Drawing 5A:

[AltContent: rect]
    PNG
    media_image6.png
    243
    296
    media_image6.png
    Greyscale

Olympus, Drawing 5A: dustproof plate 63/64

The exact positioning of the dustproof plate is considered to be a matter of design choice, and in further view of Olympus’ “alternative placement” of a dustproof plate (drawing 5A), it would have been obvious to one of ordinary skill in the art to modify Olympus’ dustproof plate 17 (from drawings 1 and 2) to be “alternatively positioned” in a fixed state (i.e. maintaining a sealed-body at all times) within the protruding arms section of the body-side mount 16 in the analogous art of a camera using a dustproof plate to prevent dust entry during the time of lens exchange.
	Olympus teaches an optical viewfinder 3 (drawings 1 & 2) to visually check an image to be imaged on an image sensor but does not teach using an electronic viewfinder display per the following limitation (emphasis in bold):
“an electronic display coupled to said camera main body, whereby said electronic display is capable of providing a visual check on an image formed by said image pickup element”.
However, it is also well known that any type of DIGITAL CAMERA (i.e. “mirrorless” or “mirrored”) with a detachable lens in general may be integrated with an EVF display such as evidenced by the prior art MARCUS (Paragraph [0028] and Figure 9: camera 102 having LCD viewfinder 230 and detachable lenses positioned at 204 over CCD 202.). Marcus’ teachings is considered to be applicable to BOTH an SLR camera (i.e. uses mirror) OR NON-SLR camera (i.e. mirrorless), BOTH of which may be configured to have an electronic viewfinder “EVF” display 230 (Fig.9) in view of para[0028] according to design choice to suit different types of users.
As understood by one of ordinary skill in the art, since an “EVF” eliminates the need for OR serves as a substitute for an “OVF”, a NON-SLR camera configured with an EVF, detachable lens and dustproof plate would be ADVANTAGEOUS because this allows for a more compact design (by elimination of movable “reflex” mirror) which enhances portability of the digital camera AND because an EVF display provides a larger visual preview area (than an OVF) which leads to improved imaging accuracy as aimed by a photographer.
Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Marcus into suitable modification with the teachings of Olympus to produce a mirrorless digital camera with an EVF, an airtight camera body sealed by a dustproof plate and a detachable lens for the MOTIVATED REASON of enhancing camera portability, photographer aiming accuracy by use of a larger viewfinder preview area and dust prevention during exchange of a detachable lens in the analogous art of a digital camera.
Claims 31 and 36-37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870).

	As per INDEPENDENT CLAIM 31, Olympus in view of Marcus teaches “a digital camera in which a photographing lens can be attached to a camera by placing a lens mount at a rear of the photographing lens and connecting the photographing lens to a camera mount placed at a front of the camera body comprising: a transparent dustproof plate placed adjacent the photographing lens and the camera body to completely seal the inside of the camera body, and the digital camera configured to enable the user to check in advance a status of a captured image of the image sensor on an electronic display on a back of the camera body before taking a picture” (These “italicized limitations” are the same as those recited in claim 30. Thus, for similar reasons, the cited teachings over the prior art combination discussed in claim 30 also applies to rejecting the above limitations in claim 31).
Regarding the remaining CLAIM 31 limitations: “wherein there is ” – see 35 USC rejection – this limitation will be interpreted as discussed above with the term “only” being omitted.
Olympus specifies an airtight camera body and a sealed structure space per the abstract and para [0004, 0007, 0015, 0017 and 0025], wherein Olympus in view of Marcus configured as a mirrorless digital camera with only an EVF teaches: “wherein light rays passing through the dustproof plate are not refracted and reach the image sensor in a straight line, thus producing a good image” due to the more compact design by elimination of movable “reflex” mirror in which an OVF is replaced with an EVF.
Olympus in view of Marcus remain silent to inserting a gas into the sealed camera body.  However, it is well known in the related art to seal a camera body with DRY AIR as taught by Karaki (Figure 1 and para [0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING). See Karaki’s annotated Figure 1 below:

    PNG
    media_image7.png
    782
    639
    media_image7.png
    Greyscale

Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the MOTIVATED REASON of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.

	As per CLAIM 36, Olympus in view of Marcus teaches the digital camera of Claim 30, wherein Olympus teaches an airtight camera body and a sealed structure space per the abstract and para [0004, 0007, 0015, 0017 and 0025].  Olympus in view of Marcus are silent to: 
“a space inside the camera body is filled with dry air or nitrogen gas”.
However, it is well known in the related art to configure a space inside the camera body filled with dry air or nitrogen gas as taught by Karaki (See annotated Figure 1 above and Para [0021-0022 & 0057]: dustproof glass 11 seals main body space 4 comprising an image sensor 8. The SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING).
Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the teachings of Karaki into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to produce a sealed space filled with AIR (i.e. nitrogen or another inert gas) between a digital camera main body and dustproof plate for the motivated reason of preventing dew condensation from interfering with an image sensor’s image capture performance in the analogous art of a digital camera.

	As per CLAIM 37, Olympus in view of Marcus in view of Karaki teaches the digital camera of Claim 31 wherein: a space inside the camera body is filled with dry air or nitrogen gas (See claim 31 discussion to modify the camera body taught by Olympus in view of Marcus with the additional teachings of Karaki, Fig. 1: SPACE 4 is filled with a DRY AIR or inert GAS such as NITROGEN to AVOID DEWING).

Claims 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Takamura (US 4,763,145).

	As per CLAIM 32, Olympus in view of Marcus teaches the digital camera according to Claim 30, but remains silent to: 
“a device that mitigates a differential pressure between an atmospheric pressure outside of the digital camera and a gas pressure inside of the digital camera by providing a bellows inside the digital camera and connecting one end of the bellows to a hole communicating with the atmospheric pressure outside of the camera”.
However, it is well known in the prior art to use a pressure mitigation device (i.e. bellows and vent hole) at the boundary between the inside and outside of a sealed camera body to prevent structural damage, while also improving the longevity and functional performance of the portable “camera” electronics when exposed to environmental changes in ambient pressure over time.  For example, as disclosed by prior art Takamura (see Figures 1 & 13) – a sealed camera body may be configured to use a pressure mitigation device to maintain a constant pressure level between the inside and outside of a camera body (see col.1, line 60 through col.2, line 2; col.3, lines 43-46; col.3, line 65 through col.4, line 8; col.8, lines 45-66; col.9, lines 10-18) AND Figure 1: camera body 1/4, inner vent 4A, flexible member 4a, outer vent 4B AND Figure 13: camera body 1/40, inner vent 40A, flexible member 40a, outer vent 40B wherein the flexible member is considered to be a bellows, diaphragm, or resin material which expands/contracts (col.8, line 35 – col.9, line 18) to mitigate pressure between the inside and outside of a sealed camera body. The pressure mitigation chambers 4/40 may be part of the camera body 1 by teaching embodiments wherein the chambers 4/40 are integral to the camera body 1 and thus, the flexible member (i.e. bellows/diaphragm) may be considered to be inside the camera body.
Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the pressure mitigation teachings of Takamura into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to configure a digital camera main body with a bellows pressure mitigation system as claimed by Applicant for the MOTIVATED REASON of enhancing the structural/functional integrity of the portable electronics housed within the camera body over time in the analogous art of a camera.
	As per CLAIM 33, Olympus in view of Marcus teaches the digital camera according to Claim 30, but remains silent to: 
“an interior of the digital camera is partitioned by a diaphragm connected at one end to an exterior of the digital camera via a hole, and a pressure difference between the interior of the digital camera and atmospheric pressure exterior to the digital camera is mitigated by deformation of the diaphragm”.
However, it is well known in the prior art to use a pressure mitigation device (i.e. diaphragm and vent hole) at the boundary between the inside and outside of a sealed camera body to prevent structural damage, while also improving the longevity and functional performance of the portable “camera” electronics when exposed to environmental changes in ambient pressure over time.  For example, as disclosed by prior art Takamura (see Figures 1 & 13) – a sealed camera body may be configured to use a pressure mitigation device to maintain a constant pressure level between the inside and outside of a camera body (see col.1, line 60 through col.2, line 2; col.3, lines 43-46; col.3, line 65 through col.4, line 8; col.8, lines 45-66; col.9, lines 10-18) AND Figure 1: camera body 1/4, inner vent 4A, flexible member 4a, outer vent 4B AND Figure 13: camera body 1/40, inner vent 40A, flexible member 40a, outer vent 40B wherein the flexible member is considered to be a bellows, diaphragm, or resin material which expands/contracts (col.8, line 35 – col.9, line 18) to mitigate pressure between the inside and outside of a sealed camera body. The pressure mitigation chambers 4/40 may be part of the camera body 1 by teaching embodiments wherein the chambers 4/40 are integral to the camera body 1 and thus, the flexible member (i.e. bellows/diaphragm) may be considered to be inside the camera body.
Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the pressure mitigation teachings of Takamura into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus to configure a digital camera main body with a diaphragm-based pressure mitigation system as claimed by Applicant for the MOTIVATED REASON of enhancing the structural/functional integrity of the portable electronics housed within the camera body over time in the analogous art of a camera.

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olympus (JP 2000-241869) in view of Marcus (US 2007/0025711) in view of Karaki (US 2004/0075870) in view of Takamura (US 4,763,145).

	As per CLAIM 34, Olympus in view of Marcus in view of Karaki teaches the digital camera according to Claim 31, but remains silent to: 
“a device that mitigates a differential pressure between an atmospheric pressure outside of the digital camera and a gas pressure inside of the digital camera by providing a bellows inside the digital camera and connecting one end of the bellows to a hole communicating with the atmospheric pressure outside of the camera”.
However, it is well known in the prior art to use a pressure mitigation device (i.e. bellows and vent hole) at the boundary between the inside and outside of a sealed camera body to prevent structural damage, while also improving the longevity and functional performance of the portable “camera” electronics when exposed to environmental changes in ambient pressure over time.  For example, as disclosed by prior art Takamura (see Figures 1 & 13) – a sealed camera body may be configured to use a pressure mitigation device to maintain a constant pressure level between the inside and outside of a camera body (see col.1, line 60 through col.2, line 2; col.3, lines 43-46; col.3, line 65 through col.4, line 8; col.8, lines 45-66; col.9, lines 10-18) AND Figure 1: camera body 1/4, inner vent 4A, flexible member 4a, outer vent 4B AND Figure 13: camera body 1/40, inner vent 40A, flexible member 40a, outer vent 40B wherein the flexible member is considered to be a bellows, diaphragm, or resin material which expands/contracts (col.8, line 35 – col.9, line 18) to mitigate pressure between the inside and outside of a sealed camera body. The pressure mitigation chambers 4/40 may be part of the camera body 1 by teaching embodiments wherein the chambers 4/40 are integral to the camera body 1 and thus, the flexible member (i.e. bellows/diaphragm) may be considered to be inside the camera body.
Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the pressure mitigation teachings of Takamura into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus in view of Karaki to configure a digital camera main body with a bellows pressure mitigation system as claimed by Applicant for the MOTIVATED REASON of enhancing the structural/functional integrity of the portable electronics housed within the camera body over time in the analogous art of a camera.


	As per CLAIM 35, Olympus in view of Marcus in view of Karaki teaches the digital camera according to Claim 31, but remains silent to: 
“an interior of the digital camera is partitioned by a diaphragm connected at one end to an exterior of the digital camera via a hole, and a pressure difference between the interior of the digital camera and atmospheric pressure exterior to the digital camera is mitigated by deformation of the diaphragm”.
However, it is well known in the prior art to use a pressure mitigation device (i.e. diaphragm and vent hole) at the boundary between the inside and outside of a sealed camera body to prevent structural damage, while also improving the longevity and functional performance of the portable “camera” electronics when exposed to environmental changes in ambient pressure over time.  For example, as disclosed by prior art Takamura (see Figures 1 & 13) – a sealed camera body may be configured to use a pressure mitigation device to maintain a constant pressure level between the inside and outside of a camera body (see col.1, line 60 through col.2, line 2; col.3, lines 43-46; col.3, line 65 through col.4, line 8; col.8, lines 45-66; col.9, lines 10-18) AND Figure 1: camera body 1/4, inner vent 4A, flexible member 4a, outer vent 4B AND Figure 13: camera body 1/40, inner vent 40A, flexible member 40a, outer vent 40B wherein the flexible member is considered to be a bellows, diaphragm, or resin material which expands/contracts (col.8, line 35 – col.9, line 18) to mitigate pressure between the inside and outside of a sealed camera body. The pressure mitigation chambers 4/40 may be part of the camera body 1 by teaching embodiments wherein the chambers 4/40 are integral to the camera body 1 and thus, the flexible member (i.e. bellows/diaphragm) may be considered to be inside the camera body.
Thus, when taking the collective knowledge taught over each disclosed prior art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to COMBINE the pressure mitigation teachings of Takamura into suitable modification with the dustproof airtight chamber teachings of Olympus in view of Marcus in view of Karaki to configure a digital camera main body with a diaphragm-based pressure mitigation system as claimed by Applicant for the MOTIVATED REASON of enhancing the structural/functional integrity of the portable electronics housed within the camera body over time in the analogous art of a camera.



Allowable Subject Matter
Independent claims 3, 19 and 20 comprise allowable subject matter.
	
Regarding independent claim 3, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 3 that includes (with emphasis in bold): 
“A digital camera comprising: a vent communicatively connected to the external section of the camera main body; and a flexible plate impermeable to air positioned between said vent and the inside of said camera main body”.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 19 that includes (with emphasis in bold): 
“A digital camera comprising: a vent hole placed through the inner rear surface of said camera main body to an air pressure outside of said camera main body; and an air impermeable flexible thin plate extending over an entire length of the inner rear surface of said camera main body and having one side exposed to the air pressure outside of said camera main body and an opposing side exposed to the inside of said camera main body, wherein said air impermeable flexible thin plate seals the inside of said camera main body between said dustproof plate and said air impermeable flexible thin plate from air outside of said camera main body”.

Regarding independent claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 20 that includes (with emphasis in bold): 
“A digital camera comprising: a vent communicatively connected to the external section of the camera main body; and a bellows impermeable to air positioned between said vent and the inside of said camera main body”.



Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koizumi (US 2004/0142539) teaches a dirt-proof plate 30/32/34 that encloses/seals an optical portion 12 (i.e. image sensor 12 such as a CCD/CMOS) inside a sealed SPACE (Fig.2, shown below), wherein the sealed SPACE could be FILLED with dry air or nitrogen in view of para[0130 & 0133], in order to PROTECT the image sensor 12 from HUMIDITY or DIRT.

    PNG
    media_image8.png
    163
    338
    media_image8.png
    Greyscale

FIGURE 2

Smith (US 2003/0128397) discloses in Figure 1: camera body 10 is sealed with injected dry “atmosphere” air such as nitrogen at an opening 36 using an enclosure 126/128 with a vacuum source 130 during the process of adjusting an atmospheric pressure in view of para[0086-0088, 0101] and Figures 1, 3, 48-49.



Kato (US 2002/0012061) teaches a digital camera with a detachable lens 14/114 having BOTH and optical viewfinder (OVF) and electronic viewfinder (EVF) display which uses a NON-MECHANICAL structure (i.e. beam splitter 24/124 formed by two prisms 25/26) to control optical image light to a respective OVF 40/150 and respective image sensor 30/130 corresponding to an EVF display 115 as shown in (Figures 1-2, 5, 7 and 14-16) as an ALTERNATIVE to using a MECHANICAL structure (i.e. movable “reflex” mirror 180) as shown in Figure 17. See para[0061, 0063, 0085, 0089-0092 and 0118].
Kato’s Fig.7 embodiment may be used with a non-mechanical structure 124 (i.e. Fig.15) OR mechanical structure 180 (i.e. Fig.17) as shown below.

[AltContent: textbox (Detachable Lens 114)][AltContent: textbox (PRISM 124)][AltContent: textbox (OVF 150 )][AltContent: textbox (CCD 130 )][AltContent: textbox (EVF 115 )]
    PNG
    media_image9.png
    324
    464
    media_image9.png
    Greyscale

Kato’s Fig.7: non-mechanical structure “beam splitter prism” 124




    PNG
    media_image10.png
    130
    406
    media_image10.png
    Greyscale

Kato’s Fig.15: non-mechanical structure “beam splitter prism” 124

    PNG
    media_image11.png
    128
    388
    media_image11.png
    Greyscale

Kato’s Fig.17: mechanical structure “movable mirror” 180
	
Shono (US 2001/0055488) also teaches a camera 10 having an interchangeable lens 12 and two electronic displays 15/24 in view of para[0027, 0031, 0062 and 0068] as shown in Figures 1-3. Figures 2 and 3 shown below:

    PNG
    media_image12.png
    565
    474
    media_image12.png
    Greyscale
	
    PNG
    media_image13.png
    460
    470
    media_image13.png
    Greyscale

	Yoshioka (US 7,071,973) also teaches a camera 1 having an interchangeable lens 301 and an electronic display 212 as shown in Figures 2 and 3 below:


    PNG
    media_image14.png
    460
    446
    media_image14.png
    Greyscale
 	
    PNG
    media_image15.png
    451
    556
    media_image15.png
    Greyscale


Chiang (US 7432977) teaches using a dustproof cover 38 made of a transparent material such as glass or plastic to prevent dust from entering a camera assembly 30. See Figures 1 and 3.

Uchino (US 6392703) teaches using glass covers 50 to both protect an image sensor 2 and prevent dust-entry. The camera may have a display viewfinder 609. See Figures 1, 8 and 12. Teaches a glass dustproof cover 50/902 below:
		
    PNG
    media_image16.png
    239
    237
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    222
    232
    media_image17.png
    Greyscale


Kaneda (US 6,002,885) teaches a dust-prevention cover 310 is made from a transparent material such as glass. See Figure 11.

	Kawai (US 2004/0169761) teaches and SLR camera 10/12 having an interchangeable lens 14/14a and electronic display 42 as shown in Figures 1 and 2 in view of paragraphs[0077 and 0093].



Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698